        CASE 0:20-cv-01986-ECT-KMM Doc. 18 Filed 01/22/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Elizabeth Benjamin,                             Court File No. 20-CV-1986 (ECT/KMM)

                      Plaintiff,

v.                                                             PROTECTIVE ORDER

Rice County; and Deputy James Ingham,
In his individual and official capacities,

                      Defendants.


The matter is before the Court on the parties’ Stipulation for Protective Order (ECF No.

16). Having reviewed the same, IT IS HEREBY ORDERED that:

       1.     As used in the Protective Order, these terms have the following meanings:

              a) “Attorneys” means counsel of record;

              b) “Confidential” documents are documents designated pursuant to

                 paragraph 2;

              c) “Documents” are all materials within the scope of Fed. R. Civ. P. 34;

              d) “Outside Vendors” means messenger, copy, coding, and other clerical-

                 services vendors not employed by a party or its Attorneys; and

              e) “Written Assurance” means a signed document in the form attached as

                 Exhibit A.

       2.     A Party may designate a document “Confidential” to protect information

within the scope of Fed. R. Civ. P. 26(c).
        CASE 0:20-cv-01986-ECT-KMM Doc. 18 Filed 01/22/21 Page 2 of 6




       3.      All Confidential documents, along with the information contained in the

documents, shall be used solely for the purpose of this action, and no person receiving such

documents shall, directly or indirectly, use, transfer, disclose, or communicate in any way

the documents or their contents to any person other than those specified in paragraph 4.

Any other use is prohibited.

       4.     Access to any Confidential document shall be limited to:

              a) the Court and its staff;

              b) Attorneys, their law firms, and their Outside Vendors;

              c) persons shown on the face of the document to have authored or received

                 it;

              d) court reporters retained to transcribe testimony;

              e) the parties;

              f) outside independent persons (i.e., persons not currently or formerly

                 employed by, consulting with, or otherwise associated with any party)

                 who are retained by a party or its Attorneys to provide assistance as mock

                 jurors or focus group members or the like, or to furnish technical or expert

                 services, and/or to give testimony in this action; and

              g) adjusters and appropriate representatives of the Defendant entity and their

                 insurers, reinsurers or self-insurers.

       5.     Third parties producing documents in the course of this action may also

designate documents as “Confidential”, subject to the same protections and constraints as

the parties to the action. A copy of the Protective Order shall be served along with any
        CASE 0:20-cv-01986-ECT-KMM Doc. 18 Filed 01/22/21 Page 3 of 6




subpoena served in connection with this action. All documents produced by such third

parties shall be treated as “Confidential” for a period of 14 days from the date of their

production, and during that period any party may designate such documents as

“Confidential” pursuant to the terms of the Protective Order.

        6.    Each person appropriately designated pursuant to paragraph 4(f) to receive

Confidential information shall execute a “Written Assurance” in the form attached as

Exhibit A. Opposing counsel shall be notified at least 14 days prior to disclosure to any

such person who is known to be an employee or agent of, or consultant to, any competitor

of the party whose designated documents are sought to be disclosed. Such notice shall

provide a reasonable description of the outside independent person to whom disclosure is

sought sufficient to permit objection to be made. If a party objects in writing to such

disclosure within 14 days after receipt of notice, no disclosure shall be made until the party

seeking disclosure obtains the prior approval of the Court or the objecting party.

       7.     All depositions or portions of depositions taken in this action that contain

confidential information may be designated “Confidential” and thereby obtain the

protections accorded other “Confidential” documents. Confidentiality designations for

depositions shall be made either on the record or by written notice to the other party within

14 days of receipt of the transcript. Unless otherwise agreed, depositions shall be treated

as “Confidential” during the 14-day period following receipt of the transcript. The

deposition of any witness (or any portion of such deposition) that encompasses

Confidential information shall be taken only in the presence of persons who are qualified

to have access to such information.
        CASE 0:20-cv-01986-ECT-KMM Doc. 18 Filed 01/22/21 Page 4 of 6




       8.     Any party who inadvertently fails to identify documents as “Confidential”

shall, promptly upon discovery of its oversight, provide written notice of the error and

substitute appropriately-designated documents. Any party receiving such improperly-

designated documents shall retrieve such documents from persons not entitled to receive

those documents and, upon receipt of the substitute documents, shall return or destroy the

improperly-designated documents.

       9.     If a party files a document containing Confidential information with the

Court, it shall do so in compliance with the Electronic Case Filing Procedures for the

District of Minnesota. The parties are advised that designation by a party of a document

as protected pursuant to the terms of this Order cannot be used as the sole basis for filing

the document under seal in connection with either trial or a nondispositive, dispositive, or

trial related motion. Any party seeking to file a document under seal shall specifically

review each document and the information therein to limit sealing only to the extent

necessary. A party intending to present another party’s or non-party’s Confidential

document at a hearing or trial must promptly notify the other party or the non-party so that

the other party or the non-party may seek relief from the Court. If a party files a document

containing Confidential information with the Court, it shall do so in compliance with the

Electronic Case Filing Procedures for the District of Minnesota and Local Rule 5.6.

       10.    Any party may request a change in the designation of any information

designated “Confidential”. Any such document shall be treated as designated until the

change is completed. If the requested change in designation is not agreed to, the party

seeking the change may move the Court for appropriate relief, providing notice to any third
         CASE 0:20-cv-01986-ECT-KMM Doc. 18 Filed 01/22/21 Page 5 of 6




party whose designation of produced documents as “Confidential” in the action may be

affected. The party asserting that the material is Confidential shall have the burden of

proving that the information in question is within the scope of protection afforded by Fed.

R. Civ. P. 26(c).

       11.        Within 60 days of the termination of this action, including any appeals, each

party shall either destroy or return to the opposing party all documents designated by the

opposing party as “Confidential”, and all copies of such documents, and shall destroy all

extracts and/or data taken from such documents. Each party shall provide a certification

as to such return or destruction within the 60-day period. However, Attorneys shall be

entitled to retain a set of all documents filed with the Court and all correspondence

generated in connection with the action.

       12.        Any party may apply to the Court for a modification of the Protective Order,

and nothing in this Protective Order shall be construed to prevent a party from seeking such

further provisions enhancing or limiting confidentiality as may be appropriate.

       13.        No action taken in accordance with the Protective Order shall be construed

as a waiver of any claim or defense in the action or of any position as to discoverability or

admissibility of evidence.

       14.        The obligations imposed by the Protective Order shall survive the

termination

of this action.

 Date: January 22, 2021                                s/ Katherine Menendez
                                                       Katherine Menendez
                                                       United States Magistrate Judge
        CASE 0:20-cv-01986-ECT-KMM Doc. 18 Filed 01/22/21 Page 6 of 6




                                        EXHIBIT A

                                WRITTEN ASSURANCE

_________________________________________ declares that:

       I reside at _______________________________________ in the City of

__________________, County of __________________, State of ______________ . My

telephone number is __________________________________.

       I am currently employed by ___________________________________, located at

_____________________________________________________, and my current job

title is ____________________________________________________.

I have read, and I understand the terms of the Protective Order dated ________________,
filed in Case No. 18-CV-3008-PJS-LIB, pending in the United States District Court for
the District of Minnesota. I agree to comply with and be bound by the provisions of the
Protective Order. I understand that any violation of the Protective Order may subject me
to sanctions by the Court.

      I shall not divulge any documents, or copies of documents, designated
“Confidential” obtained pursuant to such Protective Order, or the contents of such
documents, to any person other than those specifically authorized by the Protective
Order. I shall not copy or use such documents except for the purposes of this action and
pursuant to the terms of the Protective Order.

        As soon as practical, but no later than 30 days after final termination of this action,
I shall return to the attorney from whom I have received them, any documents in my
possession designated “Confidential”, and all copies, excerpts, summaries, notes, digests,
abstracts, and indices relating to such documents.

       I submit myself to the jurisdiction of the United States District Court for the
District of Minnesota for the purpose of enforcing or otherwise providing relief relating
to the Protective Order.

 Executed on _______________________                 ______________________________
                   (Date)                                       (Signature)
